DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation "said rotation axis".  There is improper antecedent basis for this limitation in the claim as Applicant has defined multiple rotation axis. 
Claim 1 recites the limitation "means of said removable locking elements”. There is improper antecedent basis for this limitation in the claim.  
Further, the language “wherein each said thrust section (18) is extended, according to said rotation sense (R), approaching said second rotation axis (R2) from a distal segment (19) to a proximal segment (20) closer to said second rotation axis (R2) with respect to said distal segment (19)” and “wherein the proximal segment (20) of the thrust section (18) of each said sector (13) is placed recessed with respect to the first end (21) of said adjacent sector (13)”
 (claim 1) is non-sensical and thus indefinite (e.g., how is a section “extended, according to” a “rotation sense” and “approaching” and “closer to” said second rotation axis?).  Indeed, the claims already define the “thrust” elements as “convex”, thus it is unclear even in light of the specification what additional shape, feature or otherwise, is being defined by this language.  Further, it is unclear how far the “proximal” and “distal” segments of the respective “thrust sections” extend.
Claim 3 recites the limitation "said thrust element”. There is improper antecedent basis for this limitation in the claim.  
Examiner requests clarification and recommends amending the claims with language that clearly sets forth the claimed invention.  In the interim, and in the interests of compact prosecution, the claims have been interpreted as set forth below.


Conclusion
Any references not explicitly discussed above but made of record are regarded as helpful in establishing the state of the prior art and are thus considered relevant to the prosecution of the instant application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH C RODRIGUEZ whose telephone number is 571-272-3692 (M-F, 9 am – 6 pm, PST).  The Supervisory Examiner is MICHAEL MCCULLOUGH, 571-272-7805.  The Official fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Alternatively, to contact the examiner, send an E-mail communication to Joseph.Rodriguez@uspto.gov.  Such E-mail communication should be in accordance with provisions of the MPEP (see e.g., 502.03 & 713.04; see also Patent Internet Usage Policy Article 5).  E-mail communication must begin with a statement authorizing the E-mail communication and acknowledging that such communication is not secure and may be made of record.  Please note that any communications with regards to the merits of an application will be made of record.  A suggested format for such authorization is as follows: "Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file”. 
Information regarding the status of an application may also be obtained from the Patent Application Information Retrieval (PAIR) system.
Status information for published applications may be obtained from either Private PMR or Public PAIR. Status information for unpublished applications is available through Private PMR only.  For more information about the PAIR system, see	 http://pair-direct.uspto.gov
 Should you have questions on access to the Private PMR system, contact the Electronic Business Center (EBC) at 866-217-9197 (Toll Free). 
/JOSEPH C RODRIGUEZ/Primary Examiner, Art Unit 3655                                                                                                                                                                                                        
Jcr



---
July 28, 2022